                 Case 2:20-cr-00018-RJB Document 23 Filed 12/07/20 Page 1 of 2




 1                                                              JUDGE ROBERT J. BRYAN
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                            Plaintiff,                    NO. CR 20-0018 RJB
10
            v.                                              ORDER GRANTING LEAVE TO
11                                                          WITHDRAW
     MICHAEL SCOTT,
12
                            Defendant.
13

14          This matter having come before the Court on the motion of counsel seeking leave to
15   withdraw, and the Court having considered the motion, the declaration of counsel in support of
16   the motion, and having heard from the defendant in this matter, the Court finds that good cause

17   exists for the withdrawal of counsel in this matter: now, therefore,

18          IT IS HEREBY ORDERED that the motion seeking leave to withdraw is hereby granted.

19   The Court further orders that new counsel be appointed to represent Mr. Scott in this matter.

20

21          DATED this 7th of December, 2020.

22

23
                                           A
                                           ROBERT J. BRYAN
24                                         United States District Judge

25

     ORDER GRANTING LEAVE TO                                         LAW OFFICE OF
     WITHDRAW - 1                                                    AMY MUTH, PLLC
                                                              1000 Second Avenue, Suite 3140
     CR 20-18 RJB                                               Seattle, Washington 98104
                                                                    TEL: 206-682-3053
                                                                    fax: 206-267-0349
             Case 2:20-cr-00018-RJB Document 23 Filed 12/07/20 Page 2 of 2




 1

 2

 3   Presented by:
     s/Amy I. Muth
 4   AMY I. MUTH, WSBA #31862
     Attorney for Defendant
 5   Law Office of Amy Muth, PLLC
     1000 Second Ave, Ste 3140
 6   Seattle, WA 98104
     amy@amymuthlaw.com
 7   (206) 940-0294

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING LEAVE TO                          LAW OFFICE OF
     WITHDRAW - 2                                     AMY MUTH, PLLC
                                                1000 Second Avenue, Suite 3140
     CR 20-18 RJB                                 Seattle, Washington 98104
                                                      TEL: 206-682-3053
                                                      fax: 206-267-0349
